DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 February 2020 and 18 September 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8 and 10-22 of U.S. Patent No. 10,430,390 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).

16/574527
1. A method of managing service requests on a network, the method comprising: by a local server that is communicatively connected to a wireless local area network (WLAN), wherein the WLAN is connected to a plurality of resources, and each of the resources comprises one or more electronic devices: receiving a service request from a first electronic device that is connected to the WLAN, parsing the service request to identify a service element that is needed to fulfill the service request, selecting, from the resources that are connected to the WLAN, a resource electronic device that is capable of providing the service element, transmitting an assignment to the resource electronic device to provide the service element, generating a transaction record that includes a record of the service request, and transmitting the transaction record to a gateway server; and by the gateway server: identifying a remote mutual distributed ledger (MDL), using the transaction record to generate a transaction ledger for the at least one of the service elements, and format the transaction ledger according to a format that corresponds to formatting requirements of the remote MDL, and transmitting the transaction ledger to the remote MDL. 










2. The method of claim 1, wherein identifying the remote MDL comprises identifying a remote MDL that is associated with either the resource electronic device or the first electronic device. 

3. The method of claim 2, further comprising, by the gateway server: identifying a second remote MDL that is associated with either the first electronic device or the resource, and generating a second transaction ledger record for the service request according to a formatting requirement of the second remote MDL; and transmitting the second transaction ledger to the second remote MDL. 
4. The method of claim 1, further comprising, by the resource electronic device: providing the service element to the first electronic device; and transmitting a transaction confirmation to the gateway server. 

5. The method of claim 1, further comprising, by the local server: receiving, from the resource electronic device, the at least one of the service elements; passing the service element to the first electronic device; and including a transaction confirmation in the transaction record. 

6. The method of claim 1, further comprising: by the local server: identifying an additional one of the resources that can provide an additional service element, transmitting an assignment to the additional resource to provide the additional service element, and transmitting, to the gateway server, an additional transaction confirmation for the additional service element; and by the gateway server: using the additional transaction confirmation to generate an additional transaction ledger that is formatted in accordance with the remote MDL; and transmitting the additional transaction ledger to the remote MDL. 
7. The method of claim 1, further comprising: by the local server: identifying an additional one of the resources that can provide an additional service element, and an additional MDL for the additional resource, transmitting an assignment to the additional resource to provide the additional service element, and transmitting, to the gateway server, an additional transaction confirmation for the additional service element; and by the gateway server, identifying an additional remote MDL, using the additional transaction confirmation to generate an additional transaction ledger that is formatted in accordance with the additional remote MDL, and transmitting the additional transaction ledger to the additional remote MDL. 
8. The method of claim 1, wherein generating the transaction ledger for the request comprises generating a permissioned distributed ledger element that includes: a resource ID for the resource electronic device; and one or more of the following: a measurement of an amount of utilization of the resource electronic device, or a quality of service metric. 
9. The method of claim 1, further comprising, by the gateway server: determining that the resource electronic device will not provide the service element; and transmitting, to the local server, a command to reassign the service element to a different resource. 
10. A system for managing service requests on a network, the system comprising: a gateway server that is communicatively connected to a plurality of remote mutual distributed ledgers (MDLs); and a local server that is communicatively connected to the gateway server and to a wireless local area network (WLAN), wherein the WLAN is connected to a plurality of resources, each of the resources comprises one or more electronic devices, and the local server comprises a memory and programming instructions that are configured to cause the local server to: receive a service request from a first electronic device, wherein the first electronic device is an electronic device that is connected to the WLAN, parse the service request to identify service element that is needed to fulfill the service request, select, from the resources that are connected to the WLAN, a resource electronic device that is capable of providing the service element, transmit an assignment to the resource electronic device to provide the service element, generate a transaction record that includes a record of the service request, determine that the resource electronic device has provided the service element, and transmit the transaction record to the gateway server; and wherein the gateway server also comprises programming instructions that are configured to cause the gateway server to: identify a remote MDL, use the transaction record to generate a transaction ledger for the service element, and format the transaction ledger according to a format that corresponds to formatting requirements of the remote MDL, and transmit the transaction ledger to the remote MDL 






11. The system of claim 10, wherein the programming instructions that are configured to cause the gateway server to identify the remote MDL comprise instructions to identify a remote MDL that is associated with the resource electronic device. 
12. The system of claim 10, wherein the programming instructions that are configured to cause the gateway server to identify the remote MDL comprise instructions to identify a remote MDL that is associated with the first electronic device. 
13. The system of claim 11, further comprising additional programming instructions that are configured to cause the gateway server to: identify a second remote MDL that is associated with the first electronic device; generate a second transaction ledger for the service request according to formatting requirements of the second remote MDL; and transmit the second transaction ledger to the second remote MDL. 
14. The system of claim 10, wherein the programming instructions that are configured to cause the gateway server to generate the transaction ledger comprise instructions to do so upon receipt of a transaction confirmation from the resource electronic device. 
15. The system of claim 10, further comprising additional programming instructions that are configured to cause the local server to: receive, from the resource electronic device, confirmation that the service element has been provided; and transmit a transaction confirmation to the gateway server with the transaction record. 
16. The system of claim 10, further comprising: additional programming instructions that are configured to cause the local server to: identify an additional one of the resources that can provide an additional one of the service elements, transmit an assignment to the additional resource to provide the additional service element, determine that the additional resource has provided the additional service element, and transmit an additional transaction confirmation to the gateway server; and additional programming instructions that are configured to cause the gateway server to: use the additional transaction confirmation to generate an additional transaction ledger; and transmit the additional transaction ledger to the remote MDL. 
17. The system of claim 10, further comprising: additional programming instructions that are configured to cause the local server to: identify an additional one of the resources that can provide an additional one of the service elements, transmit an assignment to the additional resource to provide the additional service element, confirm that the additional resource has provided the additional service element, transmit an additional transaction confirmation to the gateway server; and additional instructions that are configured to cause the gateway server to: identify an additional remote MDL for the additional service element, and use the additional transaction confirmation to generate an additional transaction ledger that is formatted in accordance with the additional MDL; and transmit the additional transaction confirmation to the additional remote MDL. 
18. The system of claim 10, further comprising the resource electronic device. 


19. The system of claim 20, wherein the programming instructions that are configured to cause the gateway server to generate the transaction ledger for the request comprise instructions to generate a permissioned distributed ledger element that includes: a resource ID for the resource electronic device; and one or more of the following: a measurement of an amount of utilization of the resource electronic device, or a quality of service metric. 
20. The system of claim 10, further comprising additional programming instructions that are configured to cause the gateway server to: determine that the resource electronic device will not provide the service element; and transmit, to the local server, a command to reassign the service element to a different resource. 

US Patent 10, 430, 390 B1
1. A method of managing requests on a wireless local area network, the method comprising: by a local server that is communicatively connected to a wireless local area network (WLAN), wherein the WLAN serves as a service platform and is connected to resources that comprise a plurality of types of electronic devices and the local server functions as an edge server for communications between the WLAN and a remote gateway: receiving a service request from a first electronic device, wherein the first electronic device is a wireless electronic device that is connected to the WLAN, parsing the service request to identify one or more service elements that are needed to fulfill the service request, using a resource ontology to select, from the resources that are connected to the WLAN, a resource electronic device that is capable of providing at least one of the service elements, transmitting an assignment to the resource electronic device to provide the at least one of the service elements, generating a transaction record that includes a record of the service request, identifying a mutual distributed ledger (MDL) ontology comprising identification information or parameters for one or more remote MDLs that correspond to the first electronic device or the resource electronic device, and transmitting the transaction record and the MDL ontology to a gateway server; and by the gateway server that is communicatively connected to the WLAN: determining that the resource electronic device has provided the at least one of the service elements; using the MDL ontology to identify a remote MDL, using the transaction record to generate a transaction ledger for the at least one of the service elements, wherein the transaction ledger has a format that corresponds to formatting requirements of the remote MDL, and transmitting the transaction ledger to the remote MDL. 
    2. The method of claim 1, wherein identifying, by the gateway server, the remote MDL comprises identifying a remote MDL that is associated with the resource electronic device. 
    4. The method of claim 2, further comprising, by the gateway server: identifying a second remote MDL that is associated with the first electronic device, and generating a second transaction ledger record for the service request according to a formatting requirement of the second remote MDL; and transmitting the second transaction ledger to the second remote MDL. 
    5. The method of claim 1, further comprising, by the resource electronic device: providing the at least one of the service elements to the first electronic device to provide the service; and transmitting a transaction confirmation to the gateway server. 
    6. The method of claim 1, further comprising, by the local server: receiving, from the resource electronic device, the at least one of the service elements; passing the at least one of the service elements to the first electronic device to provide the service; and transmitting a transaction confirmation to the gateway server in the transaction record. 
    7. The method of claim 1, further comprising: by the local server: identifying an additional one of the resources that can provide an additional one of the service elements, transmitting an assignment to the additional resource to provide the additional service element, and transmitting an additional transaction confirmation to the gateway server; and by the gateway server, using the additional transaction confirmation to generate an additional transaction ledger that is formatted in accordance with the identified remote MDL. 
    

8. The method of claim 1, further comprising: by the local server: identifying an additional one of the resources that can provide an additional one of the service elements, and an additional MDL for the additional resource, transmitting an assignment to the additional resource to provide the additional service element, and transmitting an additional transaction confirmation to the gateway server; and by the gateway server, confirming that the additional service element has been provided, using the MDL ontology to identify an additional remote MDL, and using the additional transaction confirmation to generate an additional transaction ledger that is formatted in accordance with the additional remote MDL. 
    
    10. The method of claim 1, wherein generating the transaction ledger for the request comprises generating a permissioned distributed ledger element that includes: a resource ID for the resource electronic device; and one or more of the following: a measurement of an amount of utilization of the resource electronic device, or a quality of service metric. 
    11. The method of claim 1, further comprising, by the gateway server: determining that the resource electronic device will not provide the at least one of the service elements; and transmitting, to the local server, a command to reassign the at least one of the service elements to a different resource. 
    12. A system for managing requests on a wireless local area network, the system comprising: a gateway server that is communicatively connected to a plurality of remote mutual distributed ledgers (MDLs); and a local server that is communicatively connected to the gateway server and to a wireless local area network (WLAN), wherein the WLAN serves as a service platform and is connected to resources that comprise a plurality of types of electronic devices, and the local server comprises a memory and programming instructions that are configured to cause the local server to: receive a service request from a first electronic device, wherein the first electronic device is a wireless electronic device that is connected to the WLAN, parse the service request to identify one or more service elements that are needed to fulfill the service request, select, from the resources that are connected to the WLAN, a resource electronic device that is capable of providing at least one of the service elements, transmit an assignment to the resource electronic device to provide the at least one of the service elements, generate a transaction record that includes a record of the service request, identify a MDL ontology comprising identification information or parameters for one or more remote MDLs that correspond to the first electronic device or the resource electronic device, determine that the resource electronic device has provided the at least one of the service elements, and transmit the transaction record and the MDL ontology to the gateway server; and wherein the gateway server also comprises programming instructions that are configured to cause the gateway server to: use the MDL ontology to identify a remote MDL, use the transaction record to generate a transaction ledger for the at least one of the service elements, wherein the transaction ledger has a format that corresponds to formatting requirements of the remote MDL, and transmit the transaction ledger to the remote MDL. 
    13. The system of claim 12, wherein the programming instructions to identify, by the gateway server, a remote MDL comprise instructions to identify a remote MDL that is associated with the resource electronic device. 
    
14. The system of claim 12, wherein the programming instructions to identify, by the gateway server, a remote MDL comprise instructions to identify a remote MDL that also is associated with the first electronic device. 
    
15. The system of claim 12, further comprising additional programming instructions that are configured to cause the gateway server to: identify a second remote MDL that is associated with the first electronic device; generate a second transaction ledger for the service request according to formatting requirements of the second remote MDL; and transmit the second transaction ledger to the second remote MDL. 
    16. The system of claim 12, wherein the programming instructions that are configured to cause the gateway server to generate the transaction ledger comprise instructions to do so upon receipt of a transaction confirmation from the resource electronic device. 
    17. The system of claim 12, further comprising additional instructions that are configured to cause the local server to: receive, from the resource electronic device, confirmation that the at least one of the service elements has been provided; and transmit a transaction confirmation to the gateway server with the transaction record. 
    18. The system of claim 12, further comprising: additional instructions that are configured to cause the local server to: identify an additional one of the resources that can provide an additional one of the service elements, transmit an assignment to the additional resource to provide the additional service element, determine that the additional resource has provided the additional service element, and transmit an additional transaction confirmation to the gateway server; and additional instructions that are configured to cause the gateway server to use the additional transaction confirmation to generate an additional transaction ledger. 
   

 19. The system of claim 12, further comprising: additional instructions that are configured to cause the local server to: identify an additional one of the resources that can provide an additional one of the service elements, transmit an assignment to the additional resource to provide the additional service element, confirm that the additional resource has provided the additional service element, transmit an additional transaction confirmation to the gateway server; and additional instructions that are configured to cause the gateway server to: identify an additional remote MDL for the additional service element, and use the additional transaction confirmation to generate an additional transaction ledger that is formatted in accordance with the additional MDL. 
    
20. The system of claim 12, further comprising the resource electronic device, wherein the resource electronic device is a component of the service platform. 
    21. The system of claim 12, wherein the programming instructions that are configured to cause the gateway server to generate the transaction ledger for the request comprise instructions to generate a permissioned distributed ledger element that includes: a resource ID for the resource electronic device; and one or more of the following: a measurement of an amount of utilization of the resource electronic device, or a quality of service metric. 
    22. The system of claim 12, further comprising additional programming instructions that are configured to cause the gateway server to: determine that the resource electronic device will not provide the at least one of the service elements; and transmit, to the local server, a command to reassign the at least one of the service elements to a different resource. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169